FORD ELLIOTT, J.,
Dissenting:
¶ 1 I respectfully dissent. I believe the trial court properly complied fully with our Supreme Court’s remand and considered the remaining issues presented by appellant. Those issues, as questions of law, have since been addressed by this court; and therefore, the trial court is bound by the decisions of the Superior Court. Alternatively, if an evidentiary hearing was required, any new evidence presented would unavoidably highlight appellant’s problems with standing. I would affirm the trial court.